“hs

Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 1 of 10

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe el a
UNITED STATES OF AMERICA
SHALED INDICTMENT
— ve * 21 Cr.
NIAZ KHAN, ° 4
NOBL SANABRIA, _ Gat 2,
ANDRE GOMES, and
PATRICK PATTERSON,
Defendants.

De ee ee eee eee x

COUNT ONE

(Conspiracy to Distribute Controlled Substances
and a Controlled Substance Analogue)

The Grand Jury charges:

THE SYNTHETIC CANNABINOIDS DISTRIBUTION SCHEME

1. From at least in or about February 2019, up to
and including in or about May 2021, in the Southern District of
New York and elsewhere, NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES,
and PATRICK PATTERSON, the defendants, operated a scheme to
distribute massive quantities of smokeable synthetic
cannabinoids (“SSC”), colloquially referred to as “K2” or
“Spice,” containing controlled substances and/or a controlled

substance analogue, throughout the United States.

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 2 of 10

2. NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES, and
PATRICK PATTERSON, the defendants, sold SSC through at least
four different websites that they operated, namely
K2HerbStore.com, HerbalPlug.com, LegalAromaTherapy.com and
LegalHerbalSmack.com (collectively, the “Websites”). The SSC
the defendants sold through the Websites included dried,
shredded plant material onto which synthetic cannabinoid
chemicals had been sprayed. The SSC distributed by the scheme
was branded with colorful graphics and distinctive names,
including “Train Wrecked,” “Scooby Snax Kush,” “Bizarro,”
“AK 47,” “Hi5 Triple X,” “Evil Santa,” “Krazy Turkey,” “Sexy
Monkey,” “W.T.F.,“” and “COVID-19 Coronavirus Limited Edition.”

3. In an effort to conceal their criminal activity
and advertise their illegal products, NIAZ KHAN, NOBEL SANABRIA,
ANDRE GOMES, and PATRICK PATTERSON, the defendants, used names

for certain of the Websites that falsely represented that their

SSC products were “legal.” The defendants also sometimes
misleadingly described their SSC products publicly as “not for
human consumption,” “potpourri,” “herbal incense,” and “legal
aroma therapy,” when, in fact, the defendants intended that the
SSC would be consumed by drug users and they knew that their

conduct was unlawful.

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 3 of 10

4. Over the course of the scheme, NIAZ KHAN, NOEL
SANABRIA, ANDRE GOMES, and PATRICK PATTERSON, the defendants,
shipped thousands of packages of SSC through the United States
mail from the Bronx, New York, to customers in all 50 states and
the District of Columbia, which contained a total of hundreds of
kilograms of SSC. The defendants earned more than approximately
$L million from their illegal marketing and sale of SSC during
the course of the scheme.

STATUTORY ALLEGATIONS

5. From at least in or about February 2019, up to
and including in or about May 2021, in the Southern District of
New York and elsewhere, NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES,
and PATRICK PATTERSON, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate

the drug laws of the United States.

6. It was a part and an object of the conspiracy
that NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES, and PATRICK
PATTERSON, the defendants, and others known and unknown, would
and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841(a}) (1). The controlled substances that that

the defendants conspired to distribute and possess with intent

 

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 4 of 10

to distribute were mixtures and substances containing a
detectable amount of (a) methyl 2-(1- (5-fluoropentyl) -1H-indole~
3-carboxamido) —3,3-dimethylbutanoate (known as “WS F-MDMB-PICA”},
a Schedule I controlled substance, in violation of Title 21,
United States Code, Section 841(b) (1) (C); (b) N-(1l-amino-3, 3-
dimethyl-1-oxobutan~2-y1) -1-butyl-1H-indazole~3-carboxamide
{known as “ADB-BUTINACA”’), a positional isomer of N- (1l-amino~3-
methyl-1-oxobutan-2-yl) -1-pentyl-1H-indazole—3-carboxamide
(known as “AB-PINACA”), a Schedule I controlled substance, in
violation of Title 21, United States Code, Section 841 (b) (1) (C);
and (c} tramadol, a Schedule IV controlled substance, in
violation of Title 21, United States Code, Section 841(b) (2).

7. Tt was further a part and an object of the
conspiracy that NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES, and
PATRICK PATTERSON, the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute a
controlled substance analogue, in violation of Title 21, United
States Code, Section 841{a) (1). The controlled substance
analogue that that the defendants conspired to distribute and
possess with intent to distribute was mixtures and substances
containing a detectable amount of 3-methy1l-N-[ [1-(4-penten-1-
yl)-1H-indazol-3-yl] carbony1] -L-valine, methyl ester (known as

“MDMB-4en-PINACA”), a controlled substance analogue, as defined

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 5 of 10

in Title 21, United States Code, Section 802(32), of methyl 2-
(1- (5-fluoropentyl) -1H-indazole-3~carboxamido) —3, 3-
dimethylbutanoate (known as “5SF-ADB” and “SF-MDMB-PINACA”), a
Schedule I controlled substance, that was intended for human
consumption and is treated as a Schedule f controlled substance,
in violation of Title 21, United States Code, Sections 813 and
B41 (b) (1) (Cc).

8. Tt was further a part and an object of the
conspiracy that NIAZ KHAN, NOEL SANABRIA, ANDRE GOMES, and
PATRICK PATTERSON, the defendants, and others known and unknown,
would and did deliver, distribute, and dispense a controlled
substance by means of the Internet, in a manner not authorized
by law, and would and did aid and abet such activity, in
violation of Title 21, United States Code, Section 841 (h).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

9. As a result of committing the offense alleged in
Count One of this Indictment, NIAZ KHAN, NOEL SANABRIA, ANDRE
GOMES, and PATRICK PATTERSON, the defendants, shall forfeit to
the United States, pursuant to Title 21, United States Code,
Section 853, any and all property constituting, or derived from,
any proceeds obtained, directly or indirectly, as a result of

said offense and any and all property used, or intended to be

 

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 6 of 10

used, in any manner or part, to commit, or to

facilitate the

commission of, said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense and the

following specific property:

a. Any and all funds contained in
account number 483050153702, held in the name
Gomes;

pb. Any and all funds contained in
account number 483079289301, held in the name
Inc.;

c. Any and all funds contained in
account number 483072918145, held in the name
d/b/a SA Sales;

d. Any and all funds contained in
Bank account number 680500540565, held in the
Sanabria;

e. Any and all funds contained in

Bank of America

of Andre Julian

Bank of America

of Logic Tank

Bank of America

of Logic Tank Inc,

g.P. Morgan Chase

name of Noel

gd.P. Morgan Chase

Bank account number 2331341509, held in the name of Noel

Sanabria;

£. Any and all funds contained in

J.P, Morgan Chase

Bank account number 507113376, held in the name of Noel

Sanabria;

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 7 of 10

g. Any and all funds contained in J.P. Morgan Chase
Bank account number 216970217, held in the name of Noel
Sanabria;

h. Any and all funds contained in Santander Bank
account number 8941316227, held in the name of Noel Sanabria;

i. Any and all funds contained in Santander Bank
account number 8941316219, held in the name of Noel Sanabria;

j- Any and all funds contained in Bank of America
account number 483063383860, held in the name of Noel Sanabria;

k. Any and all funds contained in Bank of America
account number 483084920354, held in the name of Noel Sanabria;

1. Any and all funds contained in J.P. Morgan Chase
Bank account number 183295172, held in the name of Noel
Sanabria;

m. Any and all funds contained in J.P. Morgan Chase
Bank account number 2932797067, held in the name of Noel

Sanabria;

n. Any and all funds contained in TD Bank account
number 4330488663, held in the name of Noel Sanabria;

oO. Any and all funds contained in TD Bank account
number 6759024789, held in the name of Noel Sanabria;

p. Any and all funds contained in Bank of America

account number 483063368746, held in the name of Noel Sanabria;

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 8 of 10

q. Any and all funds contained in Bank of America
account number 483051026715, held in the name of Noel Sanabria;

r. Any and all funds contained in Bank of America
account number 483071786213, held in the name of Patrick
Patterson}

s. Any and all funds contained in Bank of America
account number 483079685811, held in the name of PNN Enterprise
Inc.;

t. Any and all funds contained in J.P. Morgan Chase
Bank account number 3712909895, held in the name of Ramon L.
Sanabria;

u. Any and all funds contained in J.P. Morgan Chase
Bank account number 306751733, held in the name of Ramon lL.
Sanabria; and

Vv. Any and ali funds contained in TD Bank account

number 4358007853, held in the name of Niaz Khan.

Substitute Assets Provision
10. If any of the above-described forfeitable
property, as a result of any act or omission of the defendants:
a. cannot be Located upon the exercise of due

diligence;

b. has been transferred or sold to, or

deposited with, a third person;

 

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21 Page 9 of 10

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or

e. has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.)

Bifleclgt- Aurdewy Jrbpss

Foreperson ‘AUDREY STRAUSS
United States Attorney

 

 
Case 1:21-cr-00313-JPO Document 3 Filed 05/10/21

Page 10 of 10

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERTCA
— VV. _—

NIAZ KHAN,
NOEL SANABRIA,
ANDRE GOMES, and
PATRICK PATTERSON,

Defendants.

 

SEALED INDICTMENT
21 Cr.

(21 U.S.C. § 846.)

AUDREY STRAUSS
United States Attorney

ea ht Lo.

“att Forepefson/~ ~~

 

 

 
